Citation Nr: 1417190	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-40 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for a service-connected low back disability. 

2.  Entitlement to an increased rating in excess of 10 percent for a service-connected left knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran had active service from August 2000 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to the benefits sought.  


FINDINGS OF FACT

1.  During the period on appeal, the Veteran's service-connected low back disability has been manifested by flexion to 40 degrees or better, without ankylosis.

2.  During the period on appeal, the Veteran has demonstrated normal left knee extension, flexion to at least 90 degrees (with at least 80 degrees of flexion after repetitive motion), and his left knee has not been productive of effusion or clinically assessed as unstable, ankylosed, or suggestive of an impaired tibia or fibula or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2013).

2.  The criteria for a rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5003, 5256, 5258, 5259, 5260, 5261, 5262, 5263 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Its notice requirements were met in a November 2009 letter. 

Regarding the duty to assist, the record reflects that post-service VA medical records as well as private medical records identified by the Veteran have been obtained.  The Veteran has been afforded VA examinations addressing both of his service-connected disabilities in December 2009 and June 2012.  The Veteran contended in his March 2010 Notice of Disagreement and his September 2010 Appeal that the December 2009 VA examination addressing his left knee disability was inadequate because the range of motion measurements were performed in the wrong position, with the Veteran lying down.  The Veteran asserted that the results could not be accurate because no weight was placed on his left knee when he was lying on his back.  

The Board notes that the diagram listed under Plate II of 38 C.F.R. § 4.71 shows knee flexion and extension measurements to be conducted from a sitting position, which would also not involve any weight-bearing.  In addition, there is no indication from the December 2009 examination report that the range of motion testing was conducted in the wrong position.  Nevertheless, to ensure accuracy, the Veteran was afforded a second knee examination in June 2012.  The Veteran has not contended that there was any inaccuracy or incorrect positioning for range of motion testing during this latter examination.  The Board will apply the findings of the range of motion testing for the latter knee examination to the entire appellate period, so the Veteran is not prejudiced by any deficiency in range of motion testing from the former knee examination.  

Aside from the range of motion testing for the December 2009 knee examination, all other VA examination reports are adequate, as they are based on the Veteran's medical history and described the disabilities in sufficient detail so that the Board's decision is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

The Veteran has been advised of his entitlement to a hearing before the RO's Decision Review Officer (DRO) and/or before the Board.  In a June 2010 report of contact, the Veteran elected the DRO appeal process and requested a DRO hearing.  In response, the RO sent a letter in June 2010 that described the DRO process and advised the Veteran that he was entitled to a hearing at any time during the process.  The Veteran never followed up on his initial request for a DRO hearing, and never expressed disagreement with the subsequent statement of the case or supplemental statement of the case on the basis of lack of a DRO hearing.  In the Veteran's September 2010 Appeal, he declined a Board hearing.  The Board finds that, as the Veteran was notified of his right to a hearing, declined a Board hearing in September 2010, and since then has not requested one, there is no due process violation preventing the appeal from moving forward to adjudication.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim, and the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims on appeal.

Principles for Rating Disabilities 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

The Board notes that in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Rather, the Court explained that the holding of Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991) that "painful motion . . . is deemed to be limited motion" is limited to the specific situation where a claimant demonstrates noncompensable loss of motion and is rated under Diagnostic Code 5003, the rating criteria for degenerative arthritis.



Low Back Disability

The Veteran's service-connected low back disability is currently assigned a 20 percent rating.  The Veteran contends that the severity of his low back disability entitles him to an increased rating.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent disability rating is assigned where forward flexion of the thoracolumbar spine is to 30 degrees or less, or if there is favorable ankylosis of the entire thoracolumbar spine.

Higher ratings are available for other, more significant manifestations.

Note (1) provides for separate ratings for associated objective neurologic abnormalities.

Note (2) provides that the "combined range of motion" refers to sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and the normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

Diagnostic Code 5243 provides that IVDS is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Turning to the facts of the case, neither private nor VA medical records reflect treatment for a low back disability during the period on appeal. 

A VA spine examination was conducted in December 2009.  The Veteran reported symptoms of fatigue, decreased motion, stiffness, weakness, and spasms.  He reported no flare-ups, no incapacitating episodes, and no limitation to walking.  The Veteran described several episodes of back strains associated with lifting, and stated that symptoms were not present unless there was an incident.  The examiner observed normal posture, with no abnormal spine curvatures.  Range of motion of the thoraco-lumbar spine included flexion to 90 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, right lateral flexion to 30 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 30 degrees.  The examiner observed no objective evidence of pain on active range of motion, and found no additional limitation with repetitive motion.  The examiner noted that the Veteran had not missed any days of work during the past 12-month period due to the disability.  The examiner concluded that, on physical examination, the Veteran's back was normal. 

The Veteran was afforded an additional VA spine examination in June 2012.  The Veteran reported that his back condition had worsened since his last evaluation.  He also reported that flare-ups did not impact the function of the thoracolumbar spine.  The examiner measured forward flexion ending at 50 degrees, with objective evidence of painful motion beginning at 35 degrees.  Extension ended at 10 degrees, with objective evidence of painful motion beginning at 0 degrees.  Right and left lateral flexion both ended at 20 degrees, with objective evidence of painful motion beginning at 15 degrees.  Right and left lateral rotation both ended at 30 degrees or greater, with no objective evidence of painful motion.  Range of motion measurements after repetitive testing indicated forward flexion to 40 degrees, extension to 10 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 30 degrees or greater.  The examiner noted additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  The examiner also indicated functional loss, impairment, and/or additional limitation of range of motion after repetitive use, and noted symptoms of: less movement than usual, pain on movement, and interference with sitting, standing, and/or weight-bearing.

The examiner observed localized tenderness or pain to palpation of the spine, as well as guarding or muscle spasm that did not result in abnormal gait or abnormal spinal contour.  Muscle strength testing was normal, with no muscle atrophy indicated.  The examiner noted symptoms of radiculopathy, including moderate paresthesias and/or dysesthesias of the right lower extremity, and moderate numbness of the left and right lower extremities.  Mild radiculopathy was noted on both the left and right sides.  The examiner reported no IVDS of the thoracolumbar spine.  X-rays of the spine did not show arthritis or vertebral fracture.  The examiner noted that the Veteran's low back disability impacted his ability to work, as the Veteran was unable to sit or stand in one place for more than a few minutes at a time, and was no longer able to do heavy lifting or any squatting activity.  He was also unable to do any bending over for any length of time.    

On review of the evidence above, the Board notes at the outset that the Veteran has been consistently able on examination to flex to 40 degrees or better, and there is no indication of ankylosis to any degree.  Because rating at the higher, 40 percent level requires forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, the Veteran's disability is clearly shown to more closely approximate the criteria for the currently-assigned 20 percent rating.

The Veteran has not been diagnosed with IVDS, and in any case, there are no incapacitating episodes of record.  As a result, a rating under Diagnostic Code 5243 (IVDS) rather than under the General Rating Formula would not present a benefit to the Veteran.

The Board has considered whether additional compensation is warranted for pain, fatigability, weakness and/or incoordination, particularly during flare-ups.  However, the Veteran has not asserted, and the evidence of record does not otherwise show, that he experiences any flare-ups.  Further, although VA examinations show that repetitive movement causes pain and additional limitation of function, the Board has based its analysis on the more restricted range of motion measurements that take into account additional limitation after repetitive testing.  Additionally, the General Rating Formula is specifically applicable with or without pain, and the Veteran is shown to have achieved the ranges of motion cited above despite the presence of pain.

The Board also notes that a separate rating for radiculitis secondary to service-connected low back pain/strain has already been assigned by the RO.  This separate rating directly addresses the Veteran's neurologic symptoms. 

The Board has found no distinct period during which the criteria for a higher rating were met.  Accordingly, a "staged rating" is not warranted.  Hart, 21 Vet. App. 505.

In summary, the Board finds that the schedular criteria for rating higher than 20 percent for a service-connected low back disability are not met, and therefore a higher rating is not warranted.  





Left Knee Disability

The Veteran's service-connected left knee disability is currently assigned a 10 percent rating.  The Veteran contends that the severity of his disability entitles him to an increased rating.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under DCs 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOGCPREC 23-97, 62 Fed. Reg. 63, 604 (July 1, 1997); VAOGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The VA General Counsel has also held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).

Recurrent subluxation or lateral instability of the knee warrants a 10 percent evaluation for impairment to a slight degree, a 20 percent evaluation for impairment to a moderate degree, and a 30 percent evaluation for impairment to a severe degree.  38 C.F.R. § 4.71a, DC 5257.

Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees, or a 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees, or a 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Normal range of motion of the knee is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

Other diagnostic codes pertaining to the knee are DC 5256 (ankylosis), DC 5258 (dislocated semilunar cartilage), DC 5259 (removal of semilunar cartilage), DC 5262 (impairment of tibia and fibula) and DC 5263 (genu recurvatum).  As noted below, these diagnostic codes are not applicable because the Veteran does not exhibit the relevant pathologies.

Private treatment records from Dr. K.F. dated from November 2009 to December 2009 reflected a history of left knee pain, which had worsened over the past three months.  The Veteran reported several episodes in which his knee had locked up and was very painful.  He reported a previous diagnosis of tendinitis in his left knee, and stated that the pain was worse when he went up or down stairs.  The Veteran reported no numbness or tingling.  Dr. K.F. observed a range of motion from 0 degrees to 120 degrees.  He found no tenderness of the medial or lateral joint compartments, but noted tenderness of the superior aspect of the patella.  He reported that a patellar compression test was mildly positive, but Lachman's test, drawer test, and McMurray sign were all negative.  He observed no effusion, and indicated the collateral ligaments were snug.  He reported that X-rays of the left knee showed no acute bony abnormality.  Based upon MRI results, Dr. K.F. diagnosed patello-femoral arthralgia of the left knee.  Dr. K.F. described the MRI results as "quite encouraging," with no intra-articular derangements that required operative intervention.  He recommended a nonsteroidal anti-inflammatory medication and a neoprene knee sleeve to use when the Veteran was active and on his feet.  Dr. K.F. also advised the Veteran to avoid squatting or kneeling.   

In a December 2009 letter, the Veteran reported that his left knee pain had greatly increased in severity and frequency.  He stated that he could no longer run, kneel, pick up objects or play with his children without experiencing excruciating knee pain.  He described instances in which his knee would buckle and he would have to lean on his right leg to prevent himself from falling.  He reported that he needed to stop strenuous physical activity to compensate for his chronic knee pain, which resulted in weight gain.  The Veteran also reported that his job required him to climb six flights of stairs on a daily basis, since his office was located on the seventh floor of a facility that did not have an elevator.  The Veteran related that his doctors had told him his job requirements perpetuated the knee pain and prevented it from decreasing.

In a separate December 2009 statement, the Veteran reported that he could no longer bend his left leg without pain, and that, when sitting, he was forced to straighten his leg to alleviate the discomfort.   

A VA treatment record from December 2009 reflected a history of left knee pain since 2003, and noted that the Veteran was using a knee brace.  The physician observed a full range of motion, ambulation without difficultly, and no effusion of the left knee, although mild crepitus was present bilaterally.  The physician reported that the Veteran's working conditions were "probably not helping [his] current situation."    

A letter from the Veteran's wife in December 2009 indicated that the Veteran's knee injury affected his daily abilities and troubled him continuously.  She stated that he was noticeably in pain when bending his knee to sit down or stand up.  

In a December 2009 letter, the Veteran's supervisor reported that the Veteran's work area was located on the seventh floor, and that his duties required him to use the stairs several times per day.  He also indicated that there was no alternative duty station available in the building, and no elevator. 

A VA joints examination was conducted in December 2009.  The Veteran reported a history of gradual onset of knee pain without a specific incident involved.  He described symptoms of pain and decreased speed of joint motion in his left knee, and reported having the most difficulty with bending, squatting, and climbing stairs.  The examiner found no constitutional symptoms of arthritis and no incapacitating episodes of arthritis.  The examiner observed tenderness of the left knee.  He indicated no grinding, instability, or meniscus abnormality.  The examiner observed a patellar deformity laterally, with suprapatellar tenderness.  He also noted an abnormal quadriceps tendon.  Range of motion testing of the left knee included flexion to 110 degrees, with objective evidence of pain with active motion.  Extension of the left knee was normal.  The examiner noted objective evidence of pain following repetitive motion, but no additional limitation after three repetitions of range of motion testing.  There was no joint ankylosis.  The examiner diagnosed left quadriceps tendinopathy, with left knee pain and significant occupational effects that included decreased mobility.  The examiner stated that, given the Veteran's specific functional job requirements, it would take a prolonged period of time for the Veteran to climb multiple flights of stairs.  

The Veteran was afforded an additional VA joints examination in June 2012.  The examiner noted a history of left knee bipartite patella/strain.  The Veteran reported that his range of motion had decreased considerably, and stated that he placed most of his weight on his right leg.  The Veteran did not report flare-ups.  Range of motion testing of the left knee included flexion to 90 degrees, with objective evidence of painful motion beginning at 0 degrees.  No limitation of extension was indicated.  The examiner noted that the Veteran was able to perform repetitive-use testing with three repetitions, with left knee post-test flexion to 80 degrees, and no post-test limitation of extension.  The examiner indicated additional limitation in range of motion following repetitive-use testing, and observed symptoms of: less movement than usual, pain on movement, swelling, and interference with sitting, standing, and weight-bearing.  The examiner noted tenderness and pain to palpation of the left knee.  Joint stability tests were normal, and there was no evidence or history of any recurrent patellar subluxation or dislocation.  There was no meniscal condition noted, and no history of surgery involving the left knee.  The Veteran reported regularly using a knee brace.  X-rays revealed no degenerative or traumatic arthritis, and no evidence of patellar subluxation.  The examiner indicated that the Veteran's knee condition impacted his ability to work, in that he was unable to sit or stand in one place for more than a few minutes at a time, and was no longer able to do any heavy lifting or squatting activity.  The examiner also noted that the Veteran was unable to do any bending over for any length of time and was unable to do any activity that required his left knee to be bent for any length of time.  

In a March 2014 Appellate Brief, the Veteran's representative contended that, because the evidence of record established objective painful motion at 0 degrees flexion, the functional loss of the left knee began at 0 degrees of flexion and therefore warranted a 30 percent disability rating under Diagnostic Code 5260. 

On review of the evidence above, the Veteran was consistently found to have no limitation of extension, and his flexion was never less than 80 degrees.  As a result, range of motion limitation was not compensable under DC 5260 (flexion) or DC 5261 (extension).  Although the Veteran complained subjectively of the knee locking up, there was no clinically-documented instability, so compensation was not warranted under DC 5257 (subluxation or instability).  [Clinical documentation, which is available in this case, is the most probative evidence on this question since it is a medical professional's contemporaneous account of findings.]  The Veteran's range of motion testing was accompanied by pain, which is compensated by the currently-assigned 10 percent rating; see VAOGCPREC 09-98, cited above.  Contrary to the representative's assertion in a March 2014 Appellate Brief, a rating higher than 10 percent under DeLuca is not warranted because the Veteran was able to achieve the range of motion cited above on repetitive motion despite the presence of pain.

The Board has carefully considered the lay evidence of record, including statements from the Veteran and his wife, regarding the severity of his left knee symptoms.  However, the degree of impairment described by the lay testimony is already encompassed by a 10 percent disability rating, and does not warrant a higher rating under the applicable diagnostic codes. 

The Board has determined that there was no definable period in which a schedular rating higher than 10 percent was warranted, so "staged ratings" are not applicable.  Hart, 21 Vet. App. 505.

In summary, the Board finds that the schedular criteria for rating higher than 10 percent for a service-connected left knee disability are not met.  Accordingly, a higher rating is not warranted. 



Extraschedular Consideration

The Board has also considered whether a referral for extraschedular consideration is warranted with regard to the Veteran's increased rating claims.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In the instant case, the Board finds that the rating criteria contemplate both the Veteran's left knee and low back disabilities.  His service-connected left knee disability is productive of pain, limitation of motion, and subjective complaints of locking up of the knee, which are all manifestations considered in the rating criteria.  His service-connected low back disability is manifested by limitation of motion, as well as by symptoms of fatigue, decreased motion, stiffness, weakness, and spasms, which are not present continuously and only occur during aggravating incidents.  Pain, stiffness, and aching are explicitly contemplated by the General Rating Formula for the Spine.  Fatigue, weakness, and spasms are implicitly considered by the General Rating Formula.  The Board notes that the Veteran has already been assigned a separate rating for radiculitis secondary to service-connected low back pain/strain.  The separate rating directly addresses his neurologic symptoms.   

In summary, the rating criteria are adequate to evaluate both the Veteran's left knee and low back disabilities.  Moreover, there is no evidence of record suggesting that either of these disabilities has resulted in any hospitalizations or frequent absences from work.  Therefore, referral for consideration of extraschedular ratings is not warranted.



TDIU

As the evidence of record fails to reflect that the Veteran is currently unemployed, no discussion is necessary as to whether a claim of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised as part and parcel of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

A disability rating in excess of 20 percent for a service-connected low back disability is denied.

A disability rating in excess of 10 percent for a service-connected left knee disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


